Citation Nr: 0016424	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-08 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an apportionment in excess of $166 a month 
from the veteran's VA compensation benefits.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

The veteran and the appellant



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1953 to July 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 Special Apportionment Decision 
by the RO that granted an apportionment of the veteran's 
benefits to the appellant in the amount of $166 per month.  

The appellant appealed the amount of apportionment awarded 
her and requested a hearing before a Member of the Board at 
the RO.  The RO advised her that the Board did not hold 
hearings in Baltimore, but that she could attend a hearing 
before the Board in Washington, D.C.  The claims folder was 
sent to the RO in Baltimore, Maryland where, in September 
1998, the appellant testified before a hearing officer at the 
RO.  

When the case was sent back to the RO in Columbia, the 
veteran was sent a letter acknowledging his request for a 
Board hearing-the veteran never requested such a hearing.  
He was advised that, if he did not respond to the letter, it 
would be assumed that he still wanted a Board hearing.  The 
veteran did not respond, but, in April 1999, the RO contacted 
the appellant to advise her that the claims folder was being 
sent to Washington for her Board hearing.  

When the Board received the case, the veteran (rather than 
the appellant) was contacted and advised of a hearing date.  
The appellant was not notified of the hearing date.  In 
August 1999, the veteran testified at a hearing before the 
undersigned Member of the Board sitting in Washington, D.C.  
The appellant did not appear.  

In January 2000, the appellant was advised that a hearing was 
to be held at the Board in February 2000.  The veteran was 
also advised of the hearing date.  The appellant did not 
appear at the hearing.  

In April 2000, the Board received a statement from the 
appellant who requested a rescheduling of the hearing.  The 
Board construed the statement as a motion to reschedule the 
hearing and denied the motion on the basis that good cause 
had not been shown.  



FINDINGS OF FACT

1.  The veteran is in receipt of VA compensation benefits 
which include an additional amount for appellant as a 
dependent.  

2.  The appellant has been awarded an apportionment of the 
veteran's benefits in the amount of $166.  

3.  An award of additional special apportionment to the 
appellant alone is not warranted on the basis of demonstrated 
hardship.  



CONCLUSION OF LAW

The criteria for an increased apportionment of the veteran's 
disability compensation benefits to the appellant in her own 
right are not met.  38 U.S.C.A. § 5307 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5307, if the veteran is not living with 
his spouse or his children are not in the veteran's custody, 
all or any part of the pension payable on account of the 
veteran may be apportioned as may be prescribed by the 
Secretary.  

A "general" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an 
apportionment may be paid if the veteran is not residing with 
his spouse or if his children are not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the spouse's or the children's' support.  
It is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).  

A "special" apportionment which may be paid under the 
circumstances set forth in 38 C.F.R. § 3.451.  That 
regulation provides that, without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, pension, compensation, emergency officers' retirement 
pay or dependency and indemnity compensation may be 
apportioned between the veteran and his or her dependents on 
the basis of the facts of the individual case as long as it 
does not cause undue hardship to the other persons in 
interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of his 
or her benefits would not provide a reasonable amount for any 
apportionee.  

Both the appellant and the veteran have submitted financial 
information in conjunction with this appeal.  

In October 1996, the appellant reported that she had monthly 
income of $396 average monthly expenses of $367.17.  

In November 1996, the appellant submitted correspondence in 
which she asserted that she had monthly income of $490 and 
average monthly expenses of $399.47.  

In November 1996, the veteran reported that he had monthly 
income of $2274.50 and monthly expenses of $1204.  In 
addition, the veteran indicated that he was paying the 
appellant $125 a month.  

In January 1997, the appellant's request for an apportionment 
of the veteran's pension benefits was denied.  It was 
determined that an apportionment would cause the veteran 
undue hardship.  

In February 1997, the veteran submitted correspondence in 
which he asserted that he had monthly income of $2329 and 
average monthly expenses of $1864.50.  The veteran indicated 
that he was paying the appellant $125 a month.  

In January 1998 a VA Field Examination was conducted.  The 
field examiner determined that the appellant had a monthly 
income of $453.80 and average monthly expenses of $403.94.  
The field examiner recommended that the appellant be 
apportioned $166 a month.  

In February 1998, the appellant's request for an 
apportionment of the veteran's pension benefits was granted 
in the amount of $166 a month.  

In a subsequent April 1998 statement, the appellant indicated 
that she had monthly income of $462 and average monthly 
expenses of $457.79.  

At a September 1998 hearing, the appellant testified that she 
had monthly income of $627 and average monthly expenses of 
$789.  She provided a Financial Status Report, but did not 
respond to a request for additional information.  

At an August 1999 hearing, the veteran testified that he had 
monthly income of $2415 and average monthly expenses of 
$2130.  

The Board finds that an increased apportionment is not 
warranted under 38 C.F.R. § 3.451.  Since being awarded the 
$166 apportionment, it appears that the appellant's income 
has exceeded her monthly expenses.  The Board notes that, 
based on the appellant's September 1998 testimony, her 
expenses exceed her income; however, she did not provide 
requested information to confirm these assertions.  

The RO has already awarded apportionment in an amount equal 
to the amount the veteran is entitled by virtue of having a 
spouse as a dependent.  Furthermore, the veteran's August 
1999 sworn testimony indicates that he has only approximately 
$285 more in monthly income than expenses.  The veteran does 
not currently have the means to provide any more support.  As 
such, the Board finds that an increased apportionment is not 
warranted in this case as actual hardship supporting 
additional monies is not demonstrated by the record.  



ORDER

An apportionment in excess of $166 a month from the veteran's 
compensation benefits is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

